Citation Nr: 1422989	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for end stage renal disease secondary to glomerulonephritis, to include as secondary to the service-connected residuals of a contusion to the right kidney.

2.  Entitlement to service connection for organic brain damage, to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

3.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

4.  Entitlement to service connection for hypertension, to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

5.  Entitlement to service connection for gout , to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

6.  Entitlement to service connection for scarring, to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

7.  Entitlement to service connection for cataracts (claimed as eye problems), to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

8.  Entitlement to service connection for thyroid failure, to include as secondary to the claimed end stage renal disease secondary to glomerulonephritis.

9.  Entitlement to an increased evaluation for residuals of surgery of the right knee, with instability, currently evaluated as 10 percent disabling.

10.  Entitlement to a compensable evaluation for residuals of a contusion to the right kidney.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2003, July 2009, and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran appeared for a Travel Board hearing in April 2012, at which time he submitted additional evidence accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c).  

In the July 2009 rating decision, the RO indicated that it had "reopened" the claim for service connection for end stage renal disease secondary to glomerulonephritis.  This claim was, in fact, denied in the aforementioned March 2003 rating decision, which followed a November 2002 rating decision separately denying an increase in the kidney contusion disorder.  The Veteran, however, filed a "NOTICE OF DISAGREEMENT" in May 2003, referring to the zero percent rating for residuals of a contusion to the right kidney but indicating that "the claimant has suffered complete and total renal failure (both kidneys) as of November, 1998" and requesting that the "service[-]connected condition be changed and adjusted appropriately."  A July 2003 RO memorandum indicates that the RO viewed this as a new claim, and the RO subsequently denied an increased rating for residuals of a contusion of the right kidney in February 2004.  That notwithstanding, the Board finds that the Veteran's filing of a Notice of Disagreement following the March 2003 rating decision and explicitly referring to "total renal failure" and a "changed" service-connected condition can certainly be reasonably viewed as a Notice of Disagreement with the denial of service connection for end stage renal disease.  As such, the Board does not view the March 2003 rating decision as being a final decision.  The Board will thus consider the claim for service connection for end stage renal disease secondary to glomerulonephritis on a de novo basis, stemming from the March 2003 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case requires significant additional development.  This is particularly true with regard to the claim for service connection for end stage renal disease.  An April 2009 VA genitourinary examination addendum opinion indicates that it was "more likely than not" that the end stage renal failure was not due to the kidney contusion, although the trauma "could have aggravated" the underlying renal failure due to chronic glomerulonephritis.  Also, a July 2009 statement from Mark J. Sarnak, M.D., indicates that the exact cause of the Veteran's kidney disease remained unknown, "but could be partially related to the significant trauma that he suffered in 1976 and the hypertension that subsequently developed."  Given the indefinite nature of these opinions, the Board finds that an additional examination is needed to more fully ascertain the etiology of the end stage renal failure.  Also, given that such examination could elicit additional pertinent information about the service-connected kidney contusion, and because it has been nearly six years since the Veteran underwent a VA genitourinary examination (in June 2009), the increased rating claim concerning that disability should not be adjudicated by the Board prior to this examination.  

Similarly, the Veteran has not been afforded a VA examination to address his service-connected right knee disorder since April 2009, more than five years ago.  Given that he reported knee treatment from the VA Medical Center in Jamaica Plain (Boston) during his April 2012 hearing, the Board finds that updated records from this facility and a new VA examination are needed prior to an adjudication of this claim.  The Board also notes that this claim was not addressed in a June 2009 38 C.F.R. § 3.159(b) notice letter addressing the other nine claims on appeal, and a further letter is therefore required.

A March 2006 private neuropsychological assessment report indicates that the Veteran had applied for "Social Security Disability."  Medical records corresponding to a claim for disability benefits from the Social Security Administration (SSA) could well be relevant to the claims at hand and should be obtained prior to a Board adjudication.  

Finally, the Board notes that that the Veteran has claimed seven disabilities as secondary to the claimed end stage renal disease.  Those seven disability claims are "inextricably intertwined" with the end stage renal disease claim, and any adjudication on those claims must be deferred until the development of the end stage renal disease claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing all of the claims on appeal.

2.  Both the SSA and the VA Medical Center in Jamaica Plain (Boston) must be contacted for all available medical records of the Veteran.  All records received must be added to the claims file.  If records are unavailable, this must be documented in the claims file.

3.  The Veteran should next be afforded a VA genitourinary examination, with an examiner who has reviewed the entire claims file (including any relevant Virtual VA or VBMS records).  

The examiner must describe the symptoms and severity of the service-connected residuals of a contusion to the right kidney and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the end stage renal disease was caused or aggravated by the service-connected contusion of the right kidney, or is otherwise etiologically related to service.  

All opinions must be supported by a detailed rationale in a typewritten report.

4.  The Veteran must also be afforded a VA orthopedic examination addressing the service-connected right knee disorder, with an examiner who has reviewed the entire claims file (including any relevant Virtual VA or VBMS records).  

The examiner must conduct right knee range of motion testing and comment on the presence of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The presence and extent of any current instability, cartilage damage, and ankylosis must also be noted.  X-rays of the right knee must be requested.  

All opinions must be supported by a detailed rationale in a typewritten report.

5.  Then, after determining whether any additional evidentiary development is needed, the appeal must be readjudicated.  If the determination of any claim is less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



